Citation Nr: 0926903	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, evaluated as 40 percent disabling from September 9, 
2004 and as 30 percent disabling from November 17, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960 
and from May 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was originally granted service connection for 
bilateral hearing loss in May 1987 and assigned a 20 percent 
evaluation.  In March 2006, the evaluation was increased to 
40 percent effective September 9, 2004 and then a 30 percent 
evaluation was assigned effective November 17, 2005.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2008); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran, however, contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  In April 2006, the Veteran submitted written 
remarks indicating that he lost his job because of hearing 
loss and that he was unable to work because of his hearing 
loss.  In June 2007, the Veteran submitted a statement 
explaining that he recently lost his job as a bailiff in a 
juvenile court because the Judge felt unsafe due to his poor 
hearing.  

Shortly thereafter, in the July 2009 Appellant's Brief, the 
Veteran's representative argued that an extraschedular rating 
was warranted.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
Board observes that in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, "the regulation does not 
preclude the Board from considering whether referral to the 
appropriate first-line officials is required."  Floyd, 9 
Vet. App. At 95.  

In light of the Veteran's recent report of having lost his 
job specifically due to his hearing loss disability, the 
Board finds that referral for extraschedular consideration is 
warranted.  

The Board notes that although the Veteran submitted a 
statement indicating he recently lost his job due to his 
hearing loss disability, it would be helpful if the Veteran 
would submit documentation to that affect, such as a 
statement indicating such from his employer.   

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran VCAA notice on his 
claim for an increased rating for 
bilateral hearing loss, which complies 
with the case precedent of Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran should also be 
requested to submit additional evidence 
documenting the effect his bilateral 
hearing loss has on his occupational 
and social functioning.  If possible, 
the Veteran should submit a statement 
from his previous employer(s) 
documenting the reason for his 
termination.  

2.	Thereafter, whether or not the Veteran 
submits any additional evidence, the RO 
must refer the matter of the increased 
evaluation for bilateral hearing loss 
to either the Under Secretary for 
Benefits, or the Director of 
Compensation and Pension for 
extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  The Board 
specifically directs the attention of 
the reviewing official to the Veteran's 
statements that he lost his job due to 
his hearing loss disability, as well as 
any additional evidence submitted 
pursuant to the request above.  

3.	Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

